Case 2:18-cv-14371-RLR Document 31 Entered on FLSD Docket 07/31/2019 Page 1 of 5

                                     Stephen J& Arleen F Harr
                                        414 Monarch Trail
                                      Georgetown,TX 78633
                                                                               FILED BY                      C.
                                                                                                             .

  Clerk ofthe Court
  United StatesDistrictCourt                                                         JUL 3C 2219
  Southem DistrictofFlorida                                                           ANGEI..Ae.NoeuE
  AltoLeeAdam s!Sr.United StatesCourthouse                                           cl-EAKu. e,:1$1:c'L
                                                                                   s.D.olrFt-A.-lrl:plEAce
  101 South US Hlghway 1
  FortPierce,FL 34950

  Subject:OBJECTION toprom sedsettlementinBermanvGeneralM otors,LLC
            CaseNo.2:18-cv-14371

  StatementregardingtheObjection:Vehicleinvolvedisa2012ChevroletEquinoxLT purchased
  on January 25,2012. Theterm softhissettlementare identicalto awarranty extension granted
  by Chevroletin M ay,2017 and addsno furtherextension By virtue ofthe factthatthisvehicle
                                                         .

  waspurchased morethan the maximtlm term ofthe settlem ent, itwould be excluded from any
  benefitfrom the proposed settlement Itseemspointlessto agreeto asettlementthatwould not
                                          .

  haveany chance ofbenefiting arepresentativeoftheplaintiffclass  .



  Subm itted by:Arleen F.Ham 414M onarch Trail, Georgetown,I'
                                                            X 78633,512-869-8348,
                    arleen@ suddenlinknet.
                    StephenJ.Ham 414 M onarch Trail,Georgetown,'I'X 78633, 713-443-3503,
                    essjaysll@ outlook.com.


                                      <

                     rleen F.H arr                           tephen J. H arr

  A ttacllm ents:

  CC:ClassCounsel (Bryson& Bryson)
     Defendant'sCounsel(ThomasA.Casey,Jr.)




                                                                                     Phone:512e 9-8348
                                                                                     Mobile;832e 9-1947
                                                                               E-mail:Adeen@sudenli
                                                                                                  nk,net
Case 2:18-cv-14371-RLR Document 31 Entered on FLSD Docket 07/31/2019 Page 2 of 5
                             Chevrolet
                             P.
                              O .Box909989
                             Milwaukee,W I53209-9989


       N 1(
      17097RGNALPEK8C62408O4130024317
      STEPHfN JHARR
      414MONARCH TRL
      GEORGETOWN,TX 78633-5218
      11.111.11...111..11111111111111111111,.111111.1.1111.111111111111

                                                                                   M ay 2017
                            This notice applies to yourvehicle,VIN :2G NALPEK8C6240804.

 DearStephen J Harr:

 As the ownerofa 2012 m odelyearChevroletEquinox,yoursatisfaction with ourprodud is very
 im podantto us.

 This letteris intended to make you aware thatsom e 2012 m odelyearChekroletEquinoxvehicles
 equipped wi  th flex fuelE85 capability,m ay have been buil
                                                           twith the fuelcom position sensorm ounted
 below the fram e,exposing the sensorand fuelIines to road debris.This m ay resultin the fuelIine
 em itting fuelodor,weeping,orleaking.ln addition,the vehicle m ay experience engine stum ble,Ioss of
 powerand stallw hile driving.

 Do not take vour vehicle to vour Chevrolet dealer as a result of this Ietter unless vou
 O lieve that vour vehicle has the condition as descrie d ae ve.
                        -                                            -    -




 W hatW e Have Done: GeneralM otors is providing ow ners with additionalproted ion forthe condition
 described above. I
                  fthis condi
                            tion occurs on your2012 C hevroletEquinox within 10 years ofthe date
 yourvehiclewasoriginallyplaced inserviceor150,000miles(240,000 km),whicheveroccursfirst,the
 condition willbe repaired foryou atno charge. Diagnosis orrepairforconditions otherthan the
 condition described above is notcovered underthis specialcoverage program .

 W hatYou Should nn: Ifyou believethatyourvehicle has the condition described above,repairsand
 adjustmentsqualiNing underthisspecialcoverage mustbe pedormed bya Chevroletdealer.You
 m ay wantto contactyourChevroletdealerto find outhow Iong they willneed to have yourvehicle so
 thatyou may schedule the appointm entata tim e thatis convenientforyou. This w illalso allow your
 dealerto orderpads ifthey are notalready in stock.Keep this Ietterwith yourotherimpodantglove
 box Iiterature forfuture reference.

 Reim bursem ent: l fyou have paid forrepairs forthe conditibn described in this letter,please
 com plete the enclosed reim bursem entform and presentitto yourdealerw i  th al1required docum ents.
 W orking with yourdealerwillexpedite yourrequest,however,ifthis is notconvenient,you m ay m ail
 the com pleted reim bursem entform and aIIrequired docum ents to Reim bursem entDepartm ent,PO
 Box 33170,Detroit,M I48232-5170. The com pleted form and required docum ents m ustbe presented
 to yourdealerorreceived by the Reim bursem entDepartm entby M ay 31,2018,unless state law
 specifies a longerreim bursem entperiod.



                                                                     D
 Case 2:18-cv-14371-RLR Document 31 Entered on FLSD Docket 07/31/2019 Page 3 of 5


The rightto subm itreim bursem entclaim s is provided by G M solely in the interestofcustom er
satisfaction and is personalto vehicle owners and jessees who previously paid forrepairs referenced
inthisSjecialCoverage(''customersn).CustomersmaynotasslgnandGM doesnotconsentto
any asslgnm entofany Ctlstom er's flghtto subm ltrelm btlrsem entclalm s,orto recefFe
relm buïsem ent,orany otperrlghtz granted by thls SpeclalCoFerage to any thlïd pady,
lncludlng btltnotllm fted to se- lce contractprovlders,and thls SpeclalCoverage lsnot
lntended to and does notconferany thlrd pady benef/clary,subrogatlon orcontributlon r/gâts,
orany otherrlghts to relm kursem ent,agalnstGM,whetherIn law,equlty o;othe- lse,on any
thlrd padles.
lfyou have anyquestions orconcerns thatyourdealeris unable to resolve,please contad the
ChevroletCustomerAssistanceCenterat1.800.222.1020 (U Y 1.800.833.2438).
W e are sorryforany inconvenience you m ay experience'
                                                     ,how ever,we have taken this action in the
interestofyourconlinued satisfaciion w i
                                       th ourproducts.



                                                t
                                           Terry M .lnch
                                           Executive Director
                                           GlobalConnected Custom erExperience

Enclosure
17097




                                                          11111111111111111111l1IIl1111111111111111111111111111111IIII
                                                                                                 Z*
                                                                                                  W1JtCl2V'?D5''G'
                                                                                                                 e
 è')
 j
 .

 Q
 v                                      ..             .                                                        -
 j.             j 1z.'
                     . .. 'ë
       Case 2:18-cv-14371-RLR.- . Document        r s. .Entered on FLSD Docket 07/31/2019
                                       y.,..r, r,.31
                                     Ut:
                                     k s                                                  .
                                                                                          ' Page 4 of 5 '
                                                                                                                                                                                                                                                                                                                                                            ph.
                                                                                .,                                                                       .
 1
 j
 tc                        'x.  ..                                                            'yj ty.
                                                                                                    *   .
                                                                                                                                            &                                                  '1                                         y                 p                                                s                 .                        .z =
                                                                                                                                                                                                                                                                                                                                                           k,
                                                                                                                                                                                                                                                                                                                                                              '(                 ,-.

 iq
 .
 (1r                           ' '.                                                                                                                                                             '                                                                                                                                                                    #           *.            .
.
t                            j  A                                                                                                                                                                                                                                                                                                                       ''
                                                                                                                                                                                                                                                                                                                                                        -                                          '.
)                                       '         >.
                                                                                                                                                                          .
                                                                                                                                                                           .  ,ggj)
                                                                                                                                                                            ',.
                                                                                                                                                                                  ,.                         . ,. .                           .
                                                                                                                                                                                                                                              ,                                .asxuî%pAm- txo
                                                                                                                                                                                                                                                                               ,                                                                                 .                             .
                                                                                                                                                                                                                                                                                                                                                                                               (jj.
                                                                                                                                                                                                                                                                                                                                                                                               <
                                        .                                                                                                                                  .L
)                                                                                                                                                                                t                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                                                                                               j.
t
,l
 )                                           -l-1t7I-I'
                                                       f
                                                      IStI'$!
                                                                                                                                                                          u.
                                                                                                                                                                            y
                                                                                                                                                                               ;
                                                                                                                                                                               ,(                                     .
                                                                                                                                                                                                                      .                                                                  jo q kq()e?sL                                 '                         *
                                                                                                                                                                                                                                                                                                                                                                 ,

                                                                                                                                                                                                              '-'- .
                                                                                                                                                                           ..
                                                                                                                                                                            ,.                                                                                                                                                                                                   -
 1                                                                  veqcLtqI
                                                                           rfvrpFlcANf
                                                                                     Y?NUKG R                                                   yF.Aa
                                                                                                                                                                         -:
                                                                                                                                                                          f'
                                                                                                                                                                           l) 7
                                                                                                                                                                            :.t
                                                                                                                                                                                                                                                                                                                                       .                                                       .

                                                                                                                                                                                                         Mm œ vgHo l                                                                         :t;m snt.e                                                                      AY                    1
 f                     '                                                                                                                                                   r.
1
2
.'                                                                                                                                                '                        .'..                         Tnle g 1hmNT.Nu< s                                                                                  I)AyEnrj.Ej
                                                                                                                                                                                                                                                                                                                      w                a                .
                                                                                                                                                                                                                                                                                                                                                            . '
                                                                                                                                                                                                                                                                                                                                                              z
                                                                                                                                                                                                                                                                                                                                                              #
'                                                                                                                                                                            :z.                            . . .
'
;                                    )                                                                                                                                                                                                    ..                                             .                                                  .

.
1;
1
'$
Lj5
                            ' .
                              ',     -
                                     '                                  MOOEL                                   wvoxs
                                                                                                         .,o cwexo w                        ws,
                                                                                                                                            '.,               '. . 1C
                                                                                                                                                                    k6'
                                                                                                                                                                             j
                                                                                                                                                                             ,
                                                                                                                                                                             )
                                                                                                                                                                             ;!,
                                                                                                                                                                               Jx*
                                                                                                                                                                                 .!
                                                                                                                                                                                  xu
                                                                                                                                                                                   2-.
                                                                                                                                                                                     S
                                                                                                                                                                                     er
                                                                                                                                                                                      t
                                                                                                                                                                                      *'9*'15'
                                                                                                                                                                                             3255 :2714,2912 *
                                                                                                                                                                                                    '
                                                                                                                                                                                                             , :y'
                                                                                                                                                                                                                 t
                                                                                                                                                                                                                 :
                                                                                                                                                                                                                 j
                                                                                                                                                                                                                 ;                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                .'
't                                                                      EQu                                                       39:4                                         t
'
:
8j
.
,:
 l
 r
 .
                                                                                '      '.
                                                                                 rL*V6:2
                                                                                 :
                                                                                 .     r                     egevKms-                                             . .,(
                                                                                                                                                                     z'
                                                                                                                                                                                                                                          '                                                                                        %Aa< .                                        j
                                                                                                                                                                                                                                                                                                                                                                             .'i g
                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                         . .. ..
j
t
                                                   D0N H LETT CHEV BUICK I BE :y.! *                                                                                      ,.
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                              @                                         '



j
.                                                                                               t>vxee                                                                       .                                                                                                            sqqlwruqsl                                                                         ., ,#
'
$
l                             ..                                                                                                                                             !''>                                                         '
1                                    '                                                                                                                                        :                                                                                                                                                                         ,                       :
j
ï                                                   LEEN F HARR     .                                                                                   ' .'
                                                                                                                                                           1              .                                                                   M TUAL MIk GE       '      '
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                               .
'
j
1                                    '            STEPHEN u HARR                                                                                       '                                                 $                                    SURVIO RSHIF RI/HT/ .. ' ..
                                                                                                                                                                                                                                                                        *
                                                                                                                                                                                                                                                                        2
                                                                                                                                                                                                                                                                        a4                                                                                                                     .

                                    .             41*     RtH TRL .                                                                                                                                                                                                     t'
!
t
E
                       ..                         GEORGET Ny TX 78633                                                                                      k
                                                                                                                                                           f           ..

                                                                                                                                                                           .y
                                                                                                                                                                                                                                                                                                                                                                                 .            ..

t                                                                                                                                                                                                                                                                                                                                                                                .
l
t                                                                                                                                                                         . !                                                                                                                                                                           .
)'
 t                         1.
                                                                                                                                                                       .   ih
                                                                                                                                                                         '''
                                                                                                                                                                                                                                                                                                                                                                                                    .
J                      .
                                                  >                                                                                                                       u                                                               .
                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                             '
1j                                                                          '   SIBNA
                                                                                    . TL
                                                                                                                                                                                                                                                                                                                                                                             A
                                                                                                                                                                                                                                                                                                                                                                             :-
                                                                                                                                                                                                                                                                                                                                                                             '
                                    '                                                  IFIEt;f:OWNFRORAGENTMUSTBEIN1%                                                        '                               ''                                                                                                                                 Z
''
2l                                  1                                                                                                                                        E                                                                                                                                                                                                        .        L..
                                                                                                                                                                                                                                                                                                                                                                                               ..
l                                   q             (. 5 û!1$E!,w$î,E MJTIG IED b: b% . IT hS A VIIIATG ()F STA1= t,sbN SICA
                                                                                                            '                                                                                                                                                                                                                                                .
a
!
1                                                 T-HE 5
                                                       NAX ()FANOTBER PERSONONACERNFI   CATE 0FTITLE OR 0           GI ALSE                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                              *
                                                                                                                                                                                                                                                                                                                                                                                              1).
                                                                                                                                                                                                                                                                                                                                                                                              .,
                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                              N
j                                   .             INFORMAYN0NACERTRMI'    E0FNL6                               .                                                      .
                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                     .
 )                     #&                                                                                                                                                                                                                                                                                                                                       .                          .
 j
''
 '
 j                         .                                                                                                                                                  .                                                                                                                                                '                                            .#.
zj
.                                                  DATE'o:UEN                                                                   :s-ru                                  S1
                                                                                                                                                                      ''.                                                                                                                                      e
'
,
l
t                      A.                                                                                                           .: .                                                                                                                                                                      $. .#;. .
1                           ..51 e1,25,2:12                                                                                                                                                                                                         js.
                                                                                                                                                                                                                                                      rl
                                                                                                                                                                                                                                                       -y
                                                                                                                                                                                                                                                        sx!
                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                          s                                                   .       ' v
                                                                                                                                                                                                                                                                                                                        Am                                   .                            ..
#j
 1;
'.1                                                                                                                                         .                                                                                                                                                               >
yp                               i                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                            ,,               . g.y'
1s                     F$..'..-
                              .                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                              9
                                                                                                                                                                                                                                                                                                                                                                                              j1
                                                                                                                                                                                                                                                                                                                                                                                               :;)
                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                     .                                                   .        .
 ï.                    -                                                                                                                                 .
                                                                                                                                                         .'
                                                                                                                                                                                                    .                                 .                             .                                                     .                                 .                .
                                                                                                                                                                                                                                                                                                                                                                                           .
j                                                                                         -
                                                                                                                                                          kt
                                                                                                                                                                       ,
                                                                                                                                                                     z.'
                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                   nv
                                                                                                                                                                                                                                                   <'                                                       z                      .                .
j                       %?'                                '                                                                                ,                 . '
                                                                                                                                                               ,-                                                                                                                        ay,                .
                                                                                                                                                                                                                                                                                                            y.                                                                    . .
1                                                 DATF(7FLIEN                                                                    ()tl                  !1 .'''''                                                                                                                                                                                                            #                 .
j
E
j                       .                                                                                                                   ',                    .                                                                                                                                                                                                      .
                                                                                                                                                                 .'                                                                                                                                                                                                                                     p
,
1
.                      $
                       /
                       1)                                                                                                               '                    '                                      ...                                            2* Lo lRELEM ED
q
t
J               . . '.
                     '                                                                                                              '                                                       .
                                                                                                                                                                                            '
                                                                                                                                                                                          #,..          .'
                                                                                                                                                                                                         . .                  .
                                                                                                                                                                                                                                                                                                            ()/ï1'iE                                                     '
                                                                                                                                                                                                                                                                                                                                                                         4
                                                                                                                                                                                                                                                                                                                                                                         b: '
                                                                                                                                                                                                                                                                                                                                                                        -.
                                                                                                                                                                                                                                                                                                                                                                                                        .
.                  .                                                                                                                /
'
1
)
k
-
 '                              i                                                                                                       .                     1       .
                                                                                                                                                                                          .). ,
                                                                                                                                                                                           ..' .
                                                                                                                                                                                                                                                                                                                                                        .'
                                                                                                                                                                                                                                                                                                                                                                             .. .èt
                                                                                                                                                                                                                                                                                                                                                                                ij. 1
                                                                                                                                                                                                                                                                                                                                                                                  j i
                                .                                                                                                                                     .
)                               .                                                                                                           .                        ,                              -.j                           .                14,r                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                            .
'                                                                                                                                                                    1                     .c ...                                                                       .
                                                                                                                                                                                                                                                                              vrsosjzso sorxr                                  . ....
                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                                          $r-.
                                                                                                                                                                                                                                                                                                                                                                                             $r;
                                                                                                                                                                                                                                                                                                                                                                                               ,.
i
?
.
I                  .
                   ?
                   b'
                   ...          .                 DATEOFL'EN                                                                    MDLi               R                                      -
                                                                                                                                                                                          1.
                                                                                                                                                                                                                          '       .
                                                                                                                                                                                                                                                                                                                                                            '                             '
1                   z                                                                                                               .       .                     ..
                                                                                                                                                                                          ,,.                         .                                .                    wvj
                                                                                                                                                                                                                                                                              ss                                                                    r ,.: .
3                   .
                                                                                                                        '                                    .' i                         w                                                                                                                       '
)              a.e.
                  q..                                                                                                               .                         .
                                                                                                                                                              .                                         .    .
à
t                 A                                                     ,                                                                                         t                       )
j
r
'I             .              '                                                       .                                                                  '.
                                                                                                                                                          '.                                                l
                                                                                                                                                                                                             z            '
                                                                                                                                                                                                                                      .                '
                                                                                                                                                                                                                                                                                                                                                                        .#                .
*                               .
                                1'                                                                                          .
                                                                                                                                                                  .                                                                                t!re'                                                                                            r
1
:                                            ITIsHEREBYcEn'
                                                          nFlEpTHAT'
                                                                   ri
                                                                    xc
                                                                     .I
                                                                      YnsoNI4EREI
                                                                                NNAMEDI:41'
                                                                                          d oe                                                                                                                                                     -                        ,omt
                                                                                                                                                                                                                                                                               mhzetlAuerjy                                        -                ''                                    $C
                                                                                                                                                                                                                                                                                                                                                                                          .
1
j
)
l
j
               ,
               '
               -.. .            .
                                             OFfl* ?EFKLEtlEstlql
                                                                BEt
                                                                  kAfsov(
                                                                        .
                                                                        2wacalt
                                                                              lst*kl
                                                                                   ec'
                                                                                     r'
                                                                                      roTl.
                                                                                          l
                                                                                          E                                                        k
                                                                                                                                                         ..
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                    . . .
                                                                                                                                                                                                                                                                                                                                                                                          J
                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                          *j9.
                                                                                                                                                                                                                                                                                                                                                                                           ...-
                                                                                                                                                                                                                                                                                                                                                                                              -
'                  4                     B 'G 11'T .:
                                                                                                                                                                                                                                                                                                                                                                    .            .

j                  i.            we.rl!IEpfm soNs o Fwpt k tl8s/V
                                                          os:     ori
                                                                    lly #uo efgR
                                                                               s A9 H:Aleel/lfA
                                                                                   pef           Gt4Re eM :N T
                                                                                              f.el                                                            1                           '                     ' '- -' - '
                                                                                                                                                                                                                          --
                                                                                                                                                                                                                           jit
                                                                                                                                                                                                                             igk-
                                                                                                                                                                                                                                îuq,: -'
                                                                                                                                                                                                                                       ---- '-                                                                          'oAu'
                                                                                                                                                                                                                                                                                                                            ' .'
                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                        %.
                                                                                                                                                                                                                                                                                                                                                                                         ,
i
'
!
j                      z.        Ià.
                                   I./TDIEOWNQRGHtPC.)l !'iM..4     ,( .I.
                                                                         Ie.;l        .
                                                                                                     .B  er
                                                                                                          fl
                                                                                                           a yABREE                                          .
                                                                                                                                                             .
                                                                                                                                                              j                                                       .,
                                                                                                                                                                                                                                                                                                                                                                 ..
i
:
,                                                                             .1
                                                                               L(IEF
                                 $10 11$LESHALLFROM YfI1S Dlh'F(m GAROt?rIIELD JIXS!A.R IBLD  (3N  I'I'(1
                                                                                                        $SGERMFIQA'!'E                                     g                                                                      .
3               A'x              evs' 'lc...tlsxn'a''AN''or'r'ft erfistx'sN'vet,'N 'rfii-,Y.               AND 1%.Tl'
                                                                                                          v r*- nr,
                                                                                                                    fE                                    'f' -'..
                                                                                                                                                                 ,.'.-''.'.-...''-'..''..'-.''''-                             -
                                                                                                                                                                                                                              2                -.........w-.-...- .v.-         .-.       -...- ...- . .
                                                                                                                                                                                                                                                                                                      - -.....- ...
                                                                                                                                                                                                                                                                                                                  ,..-...,
                                                                                                                                                                                                                                                                                                                         - .-. '           .
j              :Y'            '' TIHSGbàbbqiE'
                                             F45Ffl
                                                  rs(#'$1II;#bqF$I
                                                                 t:l('. ïLl#/hII?f':)I#I1Tl#(JSRlflirlllts                                                    l                                                               .                        **.
                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                         i?
                                                                                                                                                                                                                                                          'A''
                                                                                                                                                                                                                                                             t'
                                                                                                                                                                                                                                                              r'e                                                         DA'E
                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                    .       .
                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                     .  A-
                                                                                                           lqjflh,                                                                                          .                     ê                                                                                       ,
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                        '
j.
.                             l
l                             r ftllw :
                                      < (-
                                         .RSV.jj/                                                                                                             $                                                                   '                                                                                       rkj).:                        ,                                 j.
j                                               k$)l$                                         DC)N()TACGEPT TII
                                                                                                              K'LE                              1* ERASURE
                                                                                                                                                    7     ,AL                                                    TI
                                                                                                                                                                                                                  œ ,f.
                                                                                                                                                                                                                      P MUDLATI
                                                                                                                                                                                                                              ON.                                                                                                                       t                                I
                                                                                                                                                                                                                                                                                                                                                                                         J
                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                           ,
j             . '                                 .'                        '   '
                                                                                                        '       .'                                                                                                                                                                                                                                                                       N.
                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                  .                      *'                                                                                                                                                                                                              ,j
)               ..,
                  s
                  ; .
                    ''y                      x'                                     . :                                     '                                                         '                                               .                                                   .                                                     >                                         ''ê
                5K' .. 'k'    >'''œ                             e..     ;'      w    ''
                                                                                      >*'b... . .œ.'r'.*                s'                                                        .                                                            .
                                                                                                                                                                                                                                              ar                                                                       œ : .<
              e.
               '& apx!. .h. .
                            . zx                                 ..                                                     .: <                e.=-                  .                         *                   *..                                 '<                  œ                             <                                             -r *
                                                                                                                                                                                                                                                                                                                                                       *.'#
                                                                                                                    .                                                                                                                                                                                                                                     v..w ..
l             #                ,                                .       .,            ,g            .
                                                                                                            ..w
                                                                                                                           Ni
                                                                                                                                                       ..                                                                                            - ..
                                                                                                                                                                                                                                                       :        .        M.          .               t*%&
              '$            s                                                                                            .                        ..
                                                                                                                                                                                    .                                                          .                                     .          .
                                                                                                                                                                                                                                                                                                                       /.'
                                                                                                                                                                                                                                                                                                                         Jr'       '                            .v'
                                                                                                                                                                                                                                                                                                                                                                ' 'ê
j
)                                                                                                                                                ..              .                    .
                                                                                                                                                                                                                                                       .                    .e..         .+ .           .               p                  x# t                                  .
.




7
i                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                                        .

                                                                                                                                                                                                                                                                                                                                                                                                        7
                                                                                                                                                                                                                                                                                                                                                                                                        $
!                                                                                                                                                                                                                                                                                                                                                                                                       )j
.                                                                                                                                                                                                                                                                                                                                                                                                        ï
                                                                                                                                                                                                                                                                                                                                                                                                        TE
!                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                                                                                                                        '.
                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                        !.
.                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                        .
k
.
j                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                        :
1
j.
                                                                                                                                                                                                                                                                                                                                                                                                        '

j
'                                                                                                                                                                                                                                                                                                                                                                                                       7
                                                                                                                                                                                                                                                                                                                                                                                                        r
i
.                                                                                                                                                                                                                                                                                                                                                                                                       .
Case 2:18-cv-14371-RLR Document 31 Entered on FLSD Docket 07/31/2019 Page 5 of 5




                                                                b
                                                                .         ...                 )
                                                                                              j
                                                                          .         '.        (

                                                                                              t

                                                                %q
                                                                 9t1
                                                                  M'
                                                                   >'.                        F
                                                                                              i
                                                                8a
                                                                :lp
                                                                  1
                                                                    t
                                                                    l
                                                                p
                                                                .
                                                                   =.
                                                                Wd q?o
                                                                '                         I
                                                                                          !
                   <                                        .2#)-=>z
                                                                  g  j
                   OM           Vc       rl                       l
                                                                t.#
                                                                     1
                                                                              .>          .
                                                                ;t; x                     ,
                                                                                          f
                       w A                   x
                                                                : , f
                                                                    :
                                                                 ...
                                                                     k,                   ((4
                                e W          +                             .


                        *1           +        +
                            +




       #z

       je-*j
       I
      Q.
      ,***1
      *
                 - > m c
                       .-
      j***l    @
               %
                 S a
                   o
                     g
                     o p
               r                 X r
                cAr-r
                    p%
               pck>7 cws                             m
                                                  (kjai
                                                  k.
                                                   x'                                    2
                                                    Jo
                   G & G0 '
                        w
                                     -
                                                      .
                                                      %.
                                                  ug $;
                                                  R.xi. '
                                                        <
                                                                                         i
                                                                                         4.


                                                  hu! *
                                                      wu
               mx >a ?
                     w                            (;..r.
                                                  h
                                                  *i
                                                   :-
                                                    (
                                                    .m
                                                     -44>
               r                 7        +       -d
                                                   :
                                                     p...le
                                                  *.. ua
                                                           *'
                                                          ..
                                                             *-
                   e cv
                                 O       <.       ..; j
                                                  tvz
                                                      ...
                                                      yi
                                                   ma...Jz4 ,
                                                            g
                                                                     .          .

                            .                             . =.            n:'
                                                                            2.
                                                                             z
                                                                             ..
                                                  Ak .'.
                                                       '. k-> y
                                                   ,:Xj .
                                                    'u.i < . , .
                                                   .


               : <
                 .O p                             .
                                                          pj
                                                           . .
                                                             u.,. y
                        1 -71 .0
                        R
                        F# r
                           -                                    #;




                        2 p'ç
                        r Q >
                                         *
